Opinion issued July 10, 2014.




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00893-CR
                            ———————————
                            MOSES REED, Appellant
                                       V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 208th District Court
                           Harris County, Texas
                        Trial Court Case No. 1383508



                           MEMORANDUM OPINION

      Appellant, Moses Reed, has filed a motion to dismiss the appeal. The motion

is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal.
      Appellant also has filed a motion to expedite the issuance of our mandate.

The motion establishes good cause for early issuance of the mandate as appellant is

incarcerated in the Harris County jail pending resolution of this appeal. See TEX. R.

APP. P. 18.1(c).

      Accordingly, we grant appellant’s motions, dismiss the appeal, and direct the

Clerk to issue the mandate within 10 days of the date of this opinion. See TEX. R.

APP. P. 18.1, 43.2(f). We dismiss any other pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2